Case 18-90031      Filed 12/30/19     Entered 12/30/19 09:36:45        Doc# 37      Page 1 of 17

                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF ALASKA

 In re:                        )
                               )               Case No. 18-00178-GS
 WILSON MANIEGO NABONG, )
                               )
                   Debtor.     )               Chapter 7
 ______________________________)
                               )
 LIEW ZAVACKY f/k/a            )
 SAELEE,                       )
                   Plaintiff,  )
                               )
 v.                            )
                               )               Adversary Proceeding No. 18-90031-GS
 WILSON NABONG,                )
                               )
                   Defendant.  )
 _____________________________ )

                          POST-TRIAL MEMORANDUM DECISION

          Debtor Wilson Nabong (Mr. Nabong) and his then-girlfriend Liew Zavacky (Ms.

 Zavacky) opened an e-cigarette business together in Anchorage, Alaska. Ms. Zavacky invested

 her savings and incurred additional debt to open and initially operate the business.

 Approximately one year later, the couple ended their personal relationship. After they parted,

 Mr. Nabong promised to repay Ms. Zavacky the funds she invested in the business. He failed to

 do so. Ms. Zavacky sued Mr. Nabong in state court for the amount owed. The state court

 conducted a trial and entered oral findings of fact and conclusions of law in favor of Ms.

 Zavacky. Mr. Nabong filed his bankruptcy case before the state court entered judgment. Ms.

 Zavacky now seeks an order determining that the debt Mr. Nabong owes her is excepted from

 his discharge under 11 U.S.C. §§ 523(a)(2)(A) and 523(a)(15). For the reasons stated below, the

 court finds that Ms. Zavacky has not established a basis to except the debt from Mr. Nabong’s

 discharge.



                                                  1
Case 18-90031          Filed 12/30/19          Entered 12/30/19 09:36:45   Doc# 37   Page 2 of 17

                                                     FACTS

          Mr. Nabong and Ms. Zavacky met in 2005, and decided to live together during that same

 year.1 The following year, the couple had a child.2 In 2007, Mr. Nabong transferred title to a

 four-plex rental property (Four-plex) that he had owned with a prior girlfriend to himself and

 Ms. Zavacky.3 Ms. Zavacky and Mr. Nabong were never married.4

          In 2014, while employed elsewhere Mr. Nabong and Ms. Zavacky opened an e-cigarette

 business together, Bloo Monkey Vapes.5 A business license was issued to Ms. Zavacky and Mr.

 Nabong as partners of Bloo Monkey Vapes on April 8, 2014, with an expiration date of

 December 31, 2015.6 The license identified the business as a partnership.7 To open and operate

 the business, Ms. Zavacky committed over $23,000.00 in personal savings and a $5,000.00 loan

 from her parents to the business. She also opened a line of credit and multiple credit cards to

 finance the business.8 Ms. Zavacky left her job to run the new business, while Mr. Nabong

 helped as he could while working a graveyard shift as a plant operator at Providence Hospital.9

 The business reported a loss of approximately $94,000.00 on its 2014 tax return.10

          In the spring of 2015, Ms. Zavacky and Mr. Nabong ended their personal relationship.11

 In connection with their parting, they discussed what to do with the Four-plex and the business.12

 Mr. Nabong claims that he wanted to leave the state of Alaska. He testified that he offered both

 the Four-plex and the business to Ms. Zavacky, who declined.13 Ms. Zavacky asserts that

 instead, she agreed to give Mr. Nabong her interest in the Four-plex and the business in

 1
    ECF No. 34-1, p. 4; Adv. Tr. 9:19-20.
 2
    Id. at p. 4; Adv. Tr. 9:21-22.
 3
    Id. at p. 4, 12; Adv. Tr. 9:25-10:1, 39:4-17.
 4
    Id. at p. 7; Adv. Tr. 22:10-12.
 5
    Id. at p. 12; Adv. Tr. 40:15-20.
 6
    ECF No. 27-2, p. 16; St. Tr. 55:16-23.
 7
    ECF No. 27-3, p. 20.
 8
    ECF No. 34-1, p. 4; Adv. Tr. 10:9-22.
 9
    Id. at p. 8; Adv. Tr. 23:24-24:5.
 10
     ECF No. 27-2, p. 31; St. Tr. 113:21-114:8.
 11
     Id. at p. 4; St. Tr. 6:23-7:11.
 12
     ECF No. 34-1, p. 5; Adv. Tr. 13:24-14:8.
 13
     Id. at p. 13; Adv. Tr. 45:4-46:4.
                                                        2
Case 18-90031         Filed 12/30/19         Entered 12/30/19 09:36:45              Doc# 37       Page 3 of 17

 exchange for his promise to repay her the amounts she had invested in the business.14 Mr.

 Nabong was to make periodic payments to her of $300.00-$1,000.00.15

          The parties agree that they never drafted or signed any written agreement detailing the

 terms by which Ms. Zavacky would transfer her ownership in the business and the Four-plex to

 Mr. Nabong. Similarly, there is no written agreement concerning Mr. Nabong’s obligation to

 repay Ms. Zavacky for the monies she contributed to the business partnership. Strikingly, the

 parties never agreed upon the exact amount of Mr. Nabong’s debt owed to Ms. Zavacky or the

 timing for repayment. Nor was there any mention of interest. Similarly, there is no evidence as

 to when Ms. Zavacky was supposed to transfer her interests in the business and the Four-plex to

 Mr. Nabong. Rather, the only writing referencing an agreement between the parties is a text

 message Mr. Nabong sent to Ms. Zavacky during this period in 2015 stating: “Just quit being

 angry and I promise I’ll get everything back to you!!”16

          After sending the text, Mr. Nabong began making payments to Ms. Zavacky in June

 2015. The payments varied in amount. Mr. Nabong made at least one payment monthly

 between June 2015 and February 2016. His last payment was made in December 2016. Some of

 the payments included notations, summarized in Ms. Zavacky’s closing argument brief as

 follows:17

        DATE         AMOUNT                             COMMENT                               ECF NO. 27-4
      6/22/15      $300                  Fathers Day                                             p. 157
      7/7/15       $1,000                Baby Mama                                               p. 158
      7/27/15      $1,000                Baby Mama                                               p. 163


 14
    ECF No. 27-2, p. 14; St. Tr. 46:13-20; ECF No. 34-1, p. 9; Adv. Tr. 30:11-16. This statement with regard to the
 Four-plex is inconsistent with Ms. Zavacky’s state court testimony. First, she stated that she and Mr. Nabong
 agreed, at the time they ended their relationship, that “we didn’t have a written agreement on anything, but when we
 split up the four-plex was going to be kept under our name.” ECF No. 27-2, p. 5; St. Tr. 10:25-11:3. Second, she
 also stated that she transferred the Four-plex to Mr. Nabong in an effort to improve and preserve her credit score
 after she discovered the Four-plex was in foreclosure, not as part of her agreement with Mr. Nabong. See id. at pp.
 5-6, 28; St. Tr. pp. 11:3-9, 12:23-13:4, 100:5-25.
 15
    ECF No. 34-1, p. 9; Adv. Tr. 29:21-30:6.
 16
    See ECF No. 27-4, p. 219.
 17
    ECF No. 32, p. 2.
                                                           3
Case 18-90031         Filed 12/30/19         Entered 12/30/19 09:36:45             Doc# 37        Page 4 of 17

        DATE         AMOUNT                          COMMENT                                  ECF NO. 27-4
      8/27/15      $800                  Winter Clothes                                          p. 169
      9/14/15      $500                  N/A                                                     p. 171
      9/14/15      $300                  N/A                                                     p. 171
      9/25/15      $300                  Laylas Birthday                                         p. 176
      10/26/15     $500                  Hush Up                                                 p. 183
      11/6/15      $560                  Will Pay Back                                           p. 184
      11/25/15     $350                  Laylas Momma                                            p. 189
      1/5/16       $350                  Lordy Lordy                                             p. 196
      1/22/16      $350                  Laylas                                                  p. 197
      2/18/16      $350                  Trying                                                  p. 204
      9/22/16      $350                  Child Support/Laylas Birthday                           p. 208
      12/19/16     $2,000                Child Support                                           p. 215

           In the state court proceeding, Ms. Zavacky testified that eleven of the fourteen payments

 made by Mr. Nabong were either wholly or at least partially attributable to the debt.18 The

 parties agree that the last two payments were for child support.19

           After Ms. Zavacky and Mr. Nabong ended their relationship, Mr. Nabong offered his

 sister the opportunity to run the e-cigarette business, which she did from August 2015 until

 November 2015.20 Shortly before the business license for the partnership expired on December

 31, 2015, Mr. Nabong filed Articles of Organization for Bloo Monkey Vapes LLC, naming

 himself as registered agent for the company and listing himself as its sole official with the title of

 “organizer.”21 The certificate of organization for Bloo Monkey Vapes LLC was issued the same

 day.22 There was no testimony regarding the transfer of assets from the partnership to the limited

 liability company, but the clear inference from the evidence is that after the partnership expired

 in December 2015 the e-cigarette business was run through the newly created Bloo Monkey

 Vapes LLC.




 18
    See ECF No. 27-2, pp. 14-15; St. Tr. pp. 45:17-50:12. Attributions to child support are detailed at ECF No. 27-2,
 p. 16; St. Tr. p. 52:1-14.
 19
    See id. at p. 15; St. Tr. pp. 49:24-50:12; ECF No. 34-1, p. 6; Adv. Tr. p. 18:21-25.
 20
    ECF No. 34-1, p. 16; Adv. Tr. p. 56:6-57:15.
 21
    ECF No. 27-3 at p. 22-23.
 22
     Id. at p. 24.
                                                          4
Case 18-90031           Filed 12/30/19       Entered 12/30/19 09:36:45   Doc# 37    Page 5 of 17

            A few months later, on March 29, 2016, Mr. Nabong’s then-girlfriend (now wife)

 Jennifer Swanson filed a statement of change of registered agent for Bloo Monkey Vapes LLC,

 naming herself as the registered agent for the company.23 Mr. Nabong testified that he sold Bloo

 Monkey Vapes LLC to Jennifer for $10.00 in March of 2016.24 On October 24, 2016, Jennifer

 filed a notice of change of officials with the State of Alaska, naming herself (as Jennifer Pastrana

 Masloff) as 100% member and manager of the company.25 Jennifer has since owned and

 operated the e-cigarette business.

            On June 13, 2016, a Notice of Default under Deed of Trust, listing Mr. Nabong and Ms.

 Saelee as owners, was recorded to commence foreclosure against the Four-plex.26 The

 foreclosure sale was scheduled for September 21, 2016.27 Ms. Zavacky testified that in 2016,

 she was contacted by someone allegedly representing Mr. Nabong who advised her that the

 Four-plex was in foreclosure, and who told Ms. Zavacky to convey her interest in the Four-plex

 to Mr. Nabong in order to protect her credit score.28 Following the phone conversation, Ms.

 Zavacky did just that; she executed a quitclaim deed transferring her interest in the Four-plex to

 Mr. Nabong.29 The quitclaim deed was recorded on August 31, 2016.30 Several months later, on

 January 17, 2017, a Loan Modification Agreement was recorded capitalizing $24,140.50 in past

 due payments and extending the term of the loan, which was in Mr. Nabong’s name only.

            On January 23, 2017, Mr. Nabong commenced an action against Ms. Zavacky in state

 court regarding the custody of their child.31 Ms. Zavacky filed a counterclaim against Mr.

 Nabong, asserting that he owed her money pursuant to their June 2015 agreement.32 The state

 23
      Id. at p. 25.
 24
      ECF No. 34-1, p. 16; Adv. Tr. 57:16-58:9.
 25
      ECF No. 27-3, pp. 26-27.
 26
      Id. at pp. 9-10.
 27
      Id. at p. 9.
 28
      ECF No. 27-2, p. 5; St. Tr. 11:1-9.
 29
      ECF No. 27-3, pp. 4-8.
 30
      Id. at p. 4.
 31
      Adv. Tr. Ex. 11.
 32
      Adv. Tr. Ex. 12.
                                                      5
Case 18-90031           Filed 12/30/19       Entered 12/30/19 09:36:45   Doc# 37     Page 6 of 17

 court conducted a trial on her counterclaim. At the conclusion of testimony on May 16, 2018,

 the state court read its findings of fact and conclusions of law into the record.33 The court ruled

 in favor of Ms. Zavacky, stating that “[t]here was an oral contract and there was a breach. The

 amount that should have been paid was $52,296.47. It wasn’t. Amount’s due as of July 1,

 2015…This is the order of the Court. It’s final…the appeal time starts when I sign the

 judgment….”34

            On June 11, 2018, Mr. Nabong commenced his bankruptcy under chapter 13, prior to

 entry of the state court judgment against him. He listed $59,821.63 under Schedule E/F as a

 noncontingent, liquidated, undisputed unsecured claim, referencing the state court proceeding

 case number (3AN-17-04358 CI).35 He also listed the state court proceeding as “pending” under

 item 9 of his Statement of Financial Affairs.36 Yet, Mr. Nabong did not identify this debt as

 owed to Ms. Zavacky. Instead, he listed the creditor’s name as Anchorage District Court,

 Alaska. Ms. Zavacky was not listed on his mailing matrix.37

            On July 16, 2018, Mr. Nabong filed an amended Schedule J reflecting a negative

 monthly net income of over $800.38 On July 20, 2018, Mr. Nabong moved to convert his case to

 chapter 7.39 The court granted the motion and converted his case to chapter 7 on July 23, 2018.40

 Pursuant to the court’s Notice of Chapter 7 Bankruptcy Case, the deadline for objections to Mr.

 Nabong’s discharge was set for October 22, 2018.41 On the last day for challenging the

 nondischargeability of debts, Ms. Zavacky filed her Complaint for Determination of

 Dischargeability Pursuant to Sections [sic] 523 of the Bankruptcy Code (Complaint). Pursuant


 33
      See ECF No. 27-2, pp. 44-47; St. Tr. 164:16-175:5.
 34
      Id. at p. 46; St. Tr. 174:18-175:5.
 35
      ECF No. 1, p. 23.
 36
      Id. at p. 44.
 37
      Id. at pp. 56-57.
 38
      ECF No. 19.
 39
      ECF No. 21.
 40
      ECF No. 22.
 41
      ECF No. 25.
                                                           6
Case 18-90031         Filed 12/30/19        Entered 12/30/19 09:36:45              Doc# 37        Page 7 of 17

 to the Complaint, Ms. Zavacky seeks a determination that the debt owed to her by Mr. Nabong is

 excepted from his discharge under §§ 523(a)(2)(A) and 523(a)(15). Mr. Nabong’s discharge was

 entered on October 23, 2018, subject to the determination of the dischargeability of his debt

 owed to Ms. Zavacky.42

         The court held a trial in this proceeding on June 7, 2019. Ms. Zavacky’s closing

 argument was presented in writing on July 8, 2019.43 Mr. Nabong’s closing argument was

 presented in writing on July 26, 2019.44

                                              LEGAL ANALYSIS

 A.      Denial of Dischargeability Under § 523(a) Generally

         “Debts are presumed to be dischargeable in bankruptcy, and the limited exceptions to

 discharge contained in the Bankruptcy Code must be construed strictly in favor of the debtor.”45

 Accordingly, “[a]ll exceptions to discharge are to be construed narrowly so that they are

 confined to their plainly-expressed terms.”46 The Bankruptcy Appellate Panel (BAP) has

 explained the reasons underlying this rule of construction as follows:

                  All exceptions to discharge are to be construed narrowly so that
                  they are confined to their plainly expressed terms…[E]ach
                  exception to discharge represents Congress’ attempt to balance the
                  debtor’s entitlement to a fresh start against strong competing
                  policy concerns. To the extent Congress has not adequately
                  balanced the competing policies, Congress will need to amend the
                  discharge exceptions. It is not up to the courts to expand the
                  coverage of the exceptions under the guise of an improper and
                  unwarranted liberal construction of the exceptions.47




 42
    ECF No. 49.
 43
    Adv. ECF No. 32.
 44
    Adv. ECF No. 36.
 45
    Norrell Health Care, Inc. v. Clayton (In re Clayton), 168 B.R. 700, 709 (Bankr. N.D. Cal. 1994) (citing Gregg v.
 Rahm (In re Rahm), 641 F.2d 755, 756–57 (9th Cir. 1981), cert. denied, 454 U.S. 860, 102 S.Ct. 313, 70 L.Ed.2d
 157 (1981); 3 Collier on Bankruptcy ¶ 523.05A at 523–19 (15th ed.1994)).
 46
    Bendetti v. Gunness (In re Gunness), 505 B.R. 1, 7 (B.A.P. 9th Cir. 2014).
 47
    Id. at 8.
                                                          7
Case 18-90031          Filed 12/30/19         Entered 12/30/19 09:36:45               Doc# 37        Page 8 of 17

 B.       Claims Under § 523(a)(2)(A)

          Section 523(a)(2)(A) excepts from discharge any debt for “false pretenses, a false

 representation, or actual fraud, other than a statement respecting the debtor’s or an insider’s

 financial condition.” A creditor objecting to a debtor’s discharge under § 523(a)(2)(A) must

 prove the following by a preponderance of the evidence: “(1) misrepresentation, fraudulent

 omission or deceptive conduct by the debtor; (2) knowledge of the falsity or deceptiveness of his

 statement or conduct; (3) an intent to deceive; (4) justifiable reliance by the creditor on the

 debtor’s statement or conduct; and (5) damage to the creditor proximately caused by its reliance

 on the debtor’s statement or conduct.”48

          Here, the parties agree that Mr. Nabong owes Ms. Zavacky the principal amount of

 $52,296.47 per the state court’s findings, which Mr. Nabong has calculated at $59,821.63 as of

 the date of his bankruptcy per his schedules.49 Ms. Zavacky does not specifically identify

 whether she is challenging the dischargeability of Mr. Nabong’s debt based upon false pretenses,

 false representation, or actual fraud. Her trial brief, however, states that “[i]f a party has no

 intent to repay when entering into a debt, that is a misrepresentation.”50 Accordingly, the court

 construes that she is asserting that Mr. Nabong’s promise to repay her the amounts she invested

 in the e-cigarette business was a false representation.

          “[F]or a representation to be actionable under § 523(a)(2)(A), it must be one of existing

 fact and not simply...a declaration of intention.”51 This is because “[w]ere a creditor able to

 successfully argue that a debt is nondischargeable simply because a debtor failed to follow

 through on a future promise to pay, most bankruptcy debts would never discharge. As a result,


 48
    Turtle Rock Meadows Homeowners Ass’n v. Slyman (In re Slyman), 234 F.3d 1081, 1085 (9th Cir. 2000).
 49
    While the state court never entered final judgment due to the filing of the bankruptcy, the parties have treated the
 oral findings as conclusive, and Mr. Nabong does not challenge them in the adversary. The court, therefore, treats
 the underlying debt as undisputed.
 50
    See ECF No. 15 at p. 4.
 51
    Narang v. Biswas (In re Biswas), 2009 WL 7809011, at *5 (B.A.P. 9th Cir. Sept. 2, 2009) (citing Smith v. Myers
 (In re Schwartz & Myers), 130 B.R. 416, 423 (Bankr.S.D.N.Y.1991)).
                                                            8
Case 18-90031          Filed 12/30/19         Entered 12/30/19 09:36:45               Doc# 37        Page 9 of 17

 only current or past acts can form the basis of a fraud claim under § 523(a)(2)(A).”52 Still, where

 a debtor lacked the subjective intent to perform the act at the time he or she made the promise,

 the representation can suffice as an actionable fraudulent representation.53

          Ms. Zavacky contends that Mr. Nabong never intended to repay the funds she invested in

 the e-cigarette business at the time he sent his text message to her in June 2015. Importantly,

 Ms. Zavacky must prove that Mr. Nabong lacked the subjective intent to perform at the time he

 made the promise. In her closing brief, she argued, “[Mr. Nabong] had no intention of paying

 the debt. He only needed to string Ms. Zavacky along until he was able to complete the $10

 transfer to Jennifer, at which time, in his mind, he was home free.”54 In short, Ms. Zavacky

 argues that proof of Mr. Nabong’s true intent not to repay her investment is apparent from his

 failure to make the payments. She acknowledges that he initially made a handful of payments,

 but contends that he only made the minimum payments he needed to transfer the business and

 the Four-plex. This argument does not withstand scrutiny.

          Mr. Nabong did not receive Ms. Zavacky’s interest in the Four-plex at the time he

 promised to repay her investments in June 2015. Rather, she quitclaimed the property to him

 over a year later, on August 31, 2016, and only after there was an impending foreclosure

 scheduled. Together, the Notice of Default and quitclaim deed corroborate the testimony that

 the parties were delinquent on the Four-plex, and further support the inference that they were

 unable to pay the monthly mortgage payment.

          Ms. Zavacky quitclaimed the property in August 2016, but Mr. Nabong had stopped

 making the monthly payments to her in February 2016. Still, Ms. Zavacky views this as clear

 52
    Yates v. Davis (In re Davis), 2013 WL 5796657, at *2 (Bankr. M.D. Ala. Dec. 23, 2013). See also Farina v.
 Balzano (In re Balzano), 127 B.R. 524, 531 (Bankr. E.D.N.Y. 1991) (“A bare promise to be fulfilled in the future,
 which is not carried out, does not render a consequent debt nondischargeable under § 523(a)(2)(A).”).
 53
    Bernacchi v. Cascio (In re Cascio), 568 B.R. 851, 856 (Bankr. M.D. Fla. 2017) (“If a representation relates to the
 debtor’s intent to perform an act in the future, the representation will not be actionable under § 523(a)(2)(A) unless
 the debtor lacked the subjective intent to perform the act at the time that the statement was made.”) [internal citations
 omitted].
 54
    ECF No. 32, p. 4.
                                                            9
Case 18-90031          Filed 12/30/19       Entered 12/30/19 09:36:45       Doc# 37      Page 10 of 17

 evidence that he never intended to repay her the monies she invested in Bloo Monkey Vapes.

 She argues that Mr. Nabong’s final payment to her “dovetails nicely with his transfer of the

 business to Jennifer” on March 29, 2016.55 The facts, however, belie these arguments.

           It is clear that Ms. Zavacky left the business, either explicitly or implicitly, in 2015.56

 Ms. Zavacky simply ceased her involvement in the business.57 This left Mr. Nabong to deal with

 the business while still working for Providence. However, there is no evidence that Ms. Zavacky

 ever “transferred” her interest in the business to Mr. Nabong. Instead, when the partnership’s

 business license was set to expire at the end of 2015, Mr. Nabong created a limited liability

 company in December 2015. The limited liability company was owned by Mr. Nabong, and

 proceeded to operate the business thereafter. Mr. Nabong did not need to string Ms. Zavacky

 along before “transferring the business.” There is no evidence that she was interested in

 continuing the business partnership, or any involvement in the business. Rather, it appears that

 she simply abandoned it. Mr. Nabong took sole control of the business when she left, and took

 ownership of the business in December 2015 when he created the limited liability company. As

 a result, Ms. Zavacky never actually conveyed any interest in the business partnership to Mr.

 Nabong. She certainly did not do so in June 2015 when Mr. Nabong made his promise. Equally

 as important, Mr. Nabong had taken exclusive ownership of the business by December 2015,

 before he stopped making his payments to Ms. Zavacky. He already had control over the

 business when he stopped making his payments after February 2015.

           Mr. Nabong offers a much different explanation of why he stopped making payments to

 Ms. Zavacky. He maintains that he was struggling financially with the e-cigarette business and

 the Four-plex. This is why he asked his sister to run the business from August 2015 until



 55
      Id.
 56
      ECF No. 34-1, pp.10-11; Adv. Tr. pp. 34:25-35:8.
 57
      ECF No. 36, pp. 2-3.
                                                         10
Case 18-90031        Filed 12/30/19         Entered 12/30/19 09:36:45              Doc# 37        Page 11 of 17
 November 2015.58 It was during that time, that Mr. Nabong made multiple payments to Ms.

 Zavacky. In fact, all of the payments Mr. Nabong made to Ms. Zavacky were made after she

 was no longer involved in the e-cigarette business.59 But his sister stopped running the business

 at the end of 2015. Around this time, Mr. Nabong was unable to make the payments on the

 Four-plex as well, resulting in the Notice of Default being recorded in June 2016. In between

 these events, Mr. Nabong transferred the business to his limited liability company, and several

 months later transferred the business to his girlfriend.

          The court appreciates why Ms. Zavacky believes Mr. Nabong never intended to pay her

 the full amount of her business investment; he failed to do so. But the court accepts and finds

 that Mr. Nabong was in financial difficulties that prevented him from being able to continue his

 monthly payments to Ms. Zavacky, or to make his monthly mortgage payment on the Four-

 plex.60 The court further finds credible Mr. Nabong’s testimony that the business was not

 profitable during this period of time, and that he was actively attempting to get rid of the

 business. The fact that he ultimately transferred the business to his then-girlfriend raises natural

 concerns attendant to transfers between insiders. But the transfer occurred months after Mr.

 Nabong had made his promise to Ms. Zavacky, who had by then left the business Mr. Nabong

 was struggling to salvage.

          Within this context, Mr. Nabong’s transfer of the business to his girlfriend is not

 probative of his subjective intent to perform when he made the promise to pay months earlier in

 June 2015. Rather, the pattern of payments for several months immediately after making the


 58
    ECF No. 34-1, p. 16; Adv. Tr. p. 56:6-57:15. Mr. Nabong further testified that Ms. Zavacky consented to handing
 operation of the business over to Mr. Nabong’s sister. See ECF No. 34-1, pp. 13-14; Adv. Tr. p. 46:23-47:9.
 Because Ms. Zavacky did not controvert this statement either in her testimony at trial or in her closing argument, the
 court presumes that Mr. Nabong is correct and Ms. Zavacky did consent to Mr. Nabong’s sister running the business.
 59
    See ECF No. 27-2, pp. 14-15; St. Tr. p. 47:10-49:9; see also ECF No. 27-4, pp. 156-218.
 60
    The court is aware that Mr. Nabong was able to enter into a loan modification for the Four-plex in December 2016
 to save the property from foreclosure. However, the subsequent events at the end of 2016 do not negate Mr.
 Nabong’s financial difficulties, or the court’s factual findings as to his intent to make repayments measured in June
 2015.
                                                          11
Case 18-90031        Filed 12/30/19        Entered 12/30/19 09:36:45              Doc# 37        Page 12 of 17
 promise is much more telling. “Where a debtor makes payments to the lender, courts will

 consider this evidence as indicative of a debtor’s lack of fraudulent intent.”61 While Ms.

 Zavacky argues that she considers some of those payments were for child support, regardless of

 the exact allocation, the point remains that Mr. Nabong made an effort to make monthly

 payments after making the agreement to repay Ms. Zavacky’s business investment.

         Given the amount of time that had passed between the promise and the events Ms.

 Zavacky now raises, Mr. Nabong’s efforts to make payments, and his general financial problems

 during this time, the court concludes that Mr. Nabong had the subjective intent to pay Ms.

 Zavacky the monies she contributed to the business at the time he made that promise. As such,

 Ms. Zavacky cannot establish that Mr. Nabong made a false representation under § 523(a)(2)(A)

 concerning his repayment to Ms. Zavacky. Similarly, Ms. Zavacky cannot establish that Mr.

 Nabong knowingly made a false statement with the intent to deceive. For these reasons, she has

 failed to prove her claim under § 523(a)(2)(A).

 C.      Claims Under 11 U.S.C. § 523(a)(15)

         Ms. Zavacky also claims that the promise to repay her partnership contribution is

 nondischargeable under § 523(a)(15), which excepts from discharge any debt owed “to a spouse,

 former spouse, or child of the debtor and not of the kind described in paragraph (5) that is

 incurred by the debtor in the course of a divorce or separation or in connection with a separation

 agreement, divorce decree or other order of a court of record, or a determination made in

 accordance with State or territorial law by a governmental unit.”62 Generally speaking,

 “[Section] 523(a)(15) covers other, non-support obligations arising from domestic relations

 proceedings.”63 Under § 523(a)(15), the plaintiff bears the initial burden of proof, and must
 61
    Balzano, 127 B.R. at 531; see also Dillon v. Riley (In re Riley), 2005 WL 1346984, at *6 (Bankr. N.D.Ill. May 31,
 2005) (defendant’s partial repayments to the plaintiffs demonstrated his “intent to perform in accordance with his
 representations.”); Oney v. Weinberg (In re Weinberg), 410 B.R. 19, 36 (B.A.P. 9th Cir. 2009) (finding that
 payments made for several months weighed against finding of intent to defraud).
 62
    11 U.S.C. § 523(a)(15).
 63
    Gunness, 505 B.R. at 3.
                                                         12
Case 18-90031         Filed 12/30/19        Entered 12/30/19 09:36:45               Doc# 37        Page 13 of 17
 demonstrate “by a preponderance of the evidence that the subject debt 1) is not a support

 obligation of the kind described in § 523(a)(5), and 2) was incurred by the debtor in a divorce or

 separation or under a separation agreement, divorce decree or marital dissolution judgment or

 order.”64

          1.       Constitutional Challenges and Whether Ms. Zavacky is a Spouse or Former
                   Spouse for Purposes of § 523(a)(15)

          Ms. Zavacky’s claims under § 523(a)(15) are complicated by the fact that she and Mr.

 Nabong were never married. Section 523(a)(15) is directed to claims by a spouse or former

 spouse. In her Complaint, Ms. Zavacky argued that failing to categorize her as defendant’s

 “spouse” violates her rights under the equal protection clauses of the United States and Alaska

 constitutions.65 Both parties addressed the serious legal questions surrounding the determination

 of whether Ms. Zavacky qualified as a spouse or former spouse under § 523(a)(15) in their pre-

 trial briefing.66 In this instance, however, the court need not resolve this question because Mr.

 Nabong’s breach of his contract with Ms. Zavacky was not incurred in the course of a divorce or

 separation.




 64
    Francis v. Wallace (In re Francis), 505 B.R. 914, 919 (B.A.P. 9th Cir. 2014) (citing Ruhlen v. Montgomery (In re
 Montgomery), 310 B.R. 169, 177 (Bankr. C.D. Cal. 2004)).
 65
    See ECF No. 1, pp. 7-8, ¶ 36; ECF No. 15, pp. 7-8. Ms. Zavacky’s constitutional challenges fail on a procedural
 basis. Fed. R. Bankr. P. 9005.1 incorporates Fed. R. Civ. P. 5.1, which sets forth certain procedures that must be
 followed if a party “filed a pleading, written motion, or other paper drawing into question the constitutionality of a
 federal or state statute.” Ms. Zavacky has not complied with those requirements.
 66
    In In re Cusimano, 2013 WL 9736597, at *3 (Bankr. C.D. Cal. Nov. 12, 2013), the United States Bankruptcy
 Court for the Central District of California ruled that under applicable California law, registered domestic partners
 had the same rights as those provided to spouses, and thus the debtor’s former registered domestic partner qualified
 as a “spouse” for purposes of § 523(a)(15). Conversely, in Oregon, where a debtor’s co-habitant girlfriend had
 neither married the debtor, nor attempted to register as a domestic partner of the debtor, she did not qualify as the
 debtor’s “former spouse” for purposes of § 523(a)(15). Sato v. Hanlon (In re Hanlon), 557 B.R. 801, 805-806
 (Bankr. D. Or. 2016); see also Barnes v. Bakkar (In re Bakkar), 2009 WL 3068192 (Bankr. D. N.J. Sept. 22, 2009)
 (plaintiff’s palimony judgment alone was insufficient to demonstrate she was the debtor’s “spouse” for purposes of
 § 523(a)(15), since palimony judgment is available to persons who live together in marriage-like arrangement
 without being formally married). Alaska recognizes property rights in domestic partnerships. See Tomal v.
 Anderson, 426 P.3d 915 (Alaska 2018). However, Ms. Zavacky has not demonstrated that, like California, Alaska
 gives domestic partners equal rights to spouses. See Harris v. Millennium Hotel, 330 P.3d 330, 335 n.29 (Alaska
 2014) (citing AS 25.05.011(b), held unconstitutional on other grounds, Hamby v. Parnell, 56 F.Supp.1056 (D.
 Alaska 2014)).
                                                          13
Case 18-90031           Filed 12/30/19      Entered 12/30/19 09:36:45    Doc# 37      Page 14 of 17
          2.       Applicability of § 523(a)(15)

          “For a debt to qualify for treatment under § 523(a)(15), the critical issues are the nature

 of the debt, not the payee, and whether under state law the debt was incurred in the course of a

 divorce or separation.”67 The court considers each of these elements in turn.

                   a.       Nature of the Debt

          To fall within § 523(a)(15), the debt must be one that is “not of the kind described in

 paragraph (5).”68 Section 523(a)(5) excepts from discharge any domestic support obligation,

 which is defined to include alimony, maintenance or support.69

          Ms. Zavacky argues that the court must consider Mr. Nabong’s contractual debt

 nondischargeable under § 523(a)(15) because Ms. Zavacky needs that money to take care of

 their daughter. She also points to statements that Mr. Nabong has acknowledged that the

 contract payments would help provide for his daughter. Ms. Zavacky’s argument focuses upon

 her intended use of the funds. But the court must determine the nature of the debt, and whether

 it is of a kind described in § 523(a)(5). Ironically, Ms. Zavacky appears to equate the payments

 due under her repayment agreement with Mr. Nabong to child support, which would preclude

 her claim under § 523(a)(15) since claims for support fall under § 523(a)(5). Ms. Zavacky has

 not asserted § 523(a)(5) as a basis for her nondischargeability claims. Moreover, the testimony

 at trial established that Mr. Nabong is under an existing child support order and is current on

 those obligations.70 Ms. Zavacky does not contend otherwise.

          The state court was clear that the debt subject to Ms. Zavacky’s counterclaim was one

 arising from a business arrangement and represented a breach of contract. In the Complaint, her

 Trial Brief, and her Closing Argument, Ms. Zavacky very clearly describes the debt owed to her

 by Mr. Nabong as inherently a business debt. She entered into an e-cigarette business with Mr.
 67
    Montgomery, 310 B.R. at 177.
 68
    11 U.S.C. § 523(a)(15).
 69
    See 11 U.S.C. § 101(14A).
 70
    See ECF 34-1, p. 21; Adv. Tr. p. 75:3-10.
                                                     14
Case 18-90031          Filed 12/30/19      Entered 12/30/19 09:36:45              Doc# 37        Page 15 of 17
 Nabong, invested her savings, and incurred additional debt in the establishment and operation of

 that business. When their personal relationship ended, Ms. Zavacky wanted out of the business

 and Mr. Nabong promised to repay the monies she had contributed to the business. The nature

 of the debt that Ms. Zavacky seeks to except from discharge is, in essence, a business investment

 (if not contribution to a partnership). For these reasons, this debt is not in the nature of a debt

 encompassed under § 523(a)(5), and the first inquiry under § 523(a)(15) is satisfied.

                  b.       Incurred in the Course of a Divorce or Separation

         To establish a claim under § 523(a)(15), Ms. Zavacky must also prove that Mr. Nabong’s

 debt was incurred in the course of a divorce or separation. “Section 523(a)(15) excepts non-

 support debts arising in connection with a divorce or dissolution proceeding from discharge in

 bankruptcy.”71 The debt in question arose from Mr. Nabong’s promise to repay Ms. Zavacky her

 business investment. When Mr. Nabong breached that agreement, Ms. Zavacky sued to obtain

 judgment to enforce his promise. As the state court observed, this was a breach of contract

 claim. As such, the debt does not arise from divorce or separation.

         The language of § 523(a)(15) does refer to “other order of a court of record,” and this

 language could be construed broadly. But the Ninth Circuit has favorably cited In re

 Crosswhite, 148 F.3d 879, 881-82 (7th Cir. 1998), in which the Seventh Circuit held that

 “[Section] 523(a)(15) ‘is intended to cover divorce-related debts such as those in property

 settlement agreements.’”72 While Ms. Zavacky raised her claim within a child custody case, the

 debt did not arise within that action. Rather, the debt arose in June 2015 when Mr. Nabong

 promised to repay Ms. Zavacky’s business investment. Her crossclaim in the state court action




 71
    Adam v. Dobin (In re Adam), 2015 WL 1530086, at *4 (B.A.P. 9th Cir. Apr. 5, 2015), aff’d, 677 F. App’x 353
 (9th Cir. 2017) (citing two cases addressing debts in connection with a divorce or divorce decree).
 72
    Short v. Short (In re Short), 232 F.3d 1018, 1023 (9th Cir. 2000); see also Tracy v. Tracy (In re Tracy), 2007 WL
 420252 (Bankr. D. Idaho Feb. 2, 2007) (declining to find debts incurred between former spouses outside their
 divorce proceeding nondischargeable under § 523(a)(15)).
                                                         15
Case 18-90031       Filed 12/30/19        Entered 12/30/19 09:36:45            Doc# 37       Page 16 of 17
 was merely an action to enforce that pre-existing debt and obtain judgment. She has not

 established that Mr. Nabong’s debt was incurred in a divorce or separation.

         Ms. Zavacky relies heavily upon the Ninth Circuit Bankruptcy Appellate Panel’s (BAP)

 interpretation of § 523(a)(15) in Gunness to support her claim. In Gunness, the debtor was found

 jointly liable together with her husband to the husband’s ex-wife for fees arising from a

 fraudulent transfer action. The ex-wife filed the action in the divorce proceeding because it

 challenged transfer of community property her ex-husband transferred to the debtor. The BAP

 recognized that a number of cases have de-emphasized the requirement that the debt be owed to

 a spouse, former spouse, or child of the debtor.73 Discussing these decisions, the BAP

 recognized a line of cases that discounted the actual person to whom the debt was payable and

 focused “on the economic impact discharge of the debt would have on the spouse, former spouse

 or child of the debtor, and whether the state court presiding over the domestic relations

 proceedings had provided for that impact to fall on the debtor.”74 The court observed that this

 line of cases considered instances where “the discharge of the debt would have adversely

 impacted the finances of one of those explicitly-covered family members.”75 However, because

 the creditor in Gunness was a covered family member of the non-debtor ex-husband but not the

 bankruptcy debtor, § 523(a)(15) did not apply even though the debt was awarded within a

 divorce proceeding.

         Gunness recognizes a judicial willingness to look beyond strict construction that the debt

 be payable directly to one of the family members covered by § 523(a)(15).76 Yet, neither

 Gunness, nor the cases it cites, obviates the requirement that the debt to be excepted from

 discharge per § 523(a)(15) be incurred in a divorce or separation. To hold otherwise would

 render every debt that benefits a family member nondischargeable under Ms. Zavacky’s
 73
    Gunness, 505 B.R. at 5-6.
 74
    Id. at 6.
 75
    Id. at 6.
 76
     See generally Adam, 2015 WL 1530086 at *6; Cozart v. Wilson, 608 B.R. 514 (Bankr. D. Ariz 2019).
                                                       16
Case 18-90031       Filed 12/30/19       Entered 12/30/19 09:36:45            Doc# 37      Page 17 of 17
 argument, as a discharge of any debt would create an adverse impact. Indeed, in support of her

 claim, Ms. Zavacky testified that she struggles to meet the basic needs of their child, such as

 purchasing school supplies, presumably for this very purpose.77 In this instance, Ms. Zavacky’s

 current financial condition does not change the fact that Mr. Nabong’s debt to her is contractual

 and arose from a business relationship.

         Accordingly, the debt at issue does not fall under § 523(a)(15) since it is not a “divorce-

 related” debt and did not arise in a divorce or separation.

                                              CONCLUSION

         “Broken promises to repay are the stuff of all bankruptcies.”78 A broken promise to pay

 is not, without more, a nondischargeable debt. Based on the facts presented the court cannot find

 that Mr. Nabong made a false representation or acted with fraudulent intent for purposes of Ms.

 Zavacky’s claim under § 523(a)(2)(A). Nor can Ms. Zavacky show under § 523(a)(15) that the

 debt Mr. Nabong owes to her is in connection with a divorce decree or separation agreement.

 For the reasons stated above, the court will enter a separate judgment in favor of Mr. Nabong.

 DATED this 30th day of December, 2019.

                                                            /s/ Gary Spraker
                                                            GARY SPRAKER
                                                            United States Bankruptcy Court

 Serve: J. Pharr, Esq.
        M. Joyner, Esq.
        U.S. Trustee
        ECF Participants via NEF
        Case Manager




 77
   ECF No. 34-1, p. 7; Adv. Tr. 21:11-12.
 78
   Killingsworth v. Denman (In re Killingsworth), 2014 WL 6389931, at *11 (Bankr. N.D. Tex. Nov. 14, 2014)
 [emphasis in original].
                                                      17
